I am unable to concur in that part of the foregoing opinion holding the injunction was properly discharged.
Following dissolution of the injunction first issued, complainant amended the bill in a material respect. The injunction here discharged was ordered issued by the Judge of the Twelfth Judicial Circuit upon the bill as thus amended. It was in no sense a reinstatement of the injunction dissolved, but a new injunction for which additional bond was required. To my mind it is logically impossible to say that the new injunction is a reinstatement of the old. Not being a reinstatement of the former injunction, Chancery Rule 100 considered in the majority opinion is without application. The situation here presented was considered by Chief Justice Stone in Mack v. De Bardeleben Coal Co., 90 Ala. 396, 8 So. 150, 9 L.R.A. 650, wherein the court said: "Complainant, after amending his bill will have to renew his application for injunction,before a proper judicial officer, as he may be advised." (Italics supplied.) Had an application for reinstatement before the chancellor dissolving it been the proper practice, the Chief Justice would have so declared. But the opinion directed otherwise, that application for injunction be renewed upon the amended bill before a proper judicial officer. That authority should be considered as decisive of this appeal. Complainant followed the course therein authorized, and the injunction should not have been discharged. Upon this phase of the case therefore, I respectfully dissent.
SAYRE, J., concurs in the foregoing.